The opinion of the court was delivered, November 13th 1871, by
Read, J.
There is no doubt that if the two drafts in favor of George H. Bissell & Co. had been endorsed by all or any of the four defendants under the same circumstances, the firm would be liable, and this judgment would be correct; and the question is, whether the endorsement by their cashier, R. L. Irwin, should not have the same effect. The firm in June 1868 published in the Venango Spectator, a weekly newspaper in the city of Franklin, the following business card:—
“GEORGE H. BISSELL & CO.,
Bankers,
Oil City, Pa., Richard L. Irwin, Cashier.
Petroleum Centre, Pa., John E. Ray, Cashier.
Buy and sell exchange and government securities, make collections, and do a general banking business.”
Three of the firm lived in New York, the other, Mr. Geggie, resided at Oil City. The advertisement, of course, implied that the authority, of Irwin and Ray was equally extensive, and it is clear that Ray must have had the power to bind the firm in a case like the present, or the business of banking at Petroleum Centre by the firm could not have been carried on at all. Mr. Geggie says, “ Irwin had actual charge of the businessand the evidence shows this to have been the case.
An incorporated bank has a president, cashier and a board of directors, and the cashier is the general executive officer to manage its concerns in all things not peculiarly committed, to the directors by the charter, and he is the agent of the corporation, and not of the directors. In the case of a private bank there is no president and no board of directors, and the business may be and usually is transacted before and after as well as during the usual banking hours.
*420The evidence clearly proves the large powers of the cashier of a private banking firm, and that they were exercised by Mr. Irwin. One witness, the cashier of Lamberton’s Bank, says, “ I have had business as banker with George H. Bissell & Co., R. L. Irwin acted as cashier; all the business papers were R. L. Irwin, cashier. I think the partners lived in New York. Irwin did aÚ the business so far as I know.”
E. W. Mercer was engaged in the business of buying and selling and shipping of oil, and resided in Oil City in 1867 and 1868, and had an account with the defendants. He had, from the 3d July 1868 to the 20th, various drafts discounted by the firm, all accompanied by railway bills of lading, including the two drafts in suit, the proceeds of which he drew out by cheeks. The whole transaction of this business was conducted by Mr. Irwin as cashier.
It is clear, therefore, that as regarded the plaintiffs, the endorsement by the cashier was the endorsement of the firm.
Judgment aifirmed.